UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 12-6152


FREDRICK STINSON,

                Plaintiff - Appellant,

          v.

MICHAEL ALLEN, Circuit Court      Judge;   LARRY   STEVEN    HOGAN,
Deputy Commonwealth Attorney,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:11-cv-01364-LMB-JFA)


Submitted:   May 31, 2012                     Decided:      June 6, 2012


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Fredrick Stinson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Fredrick   Stinson   appeals   the   district   court’s    order

dismissing without prejudice his 42 U.S.C. § 1983 (2006) civil

rights action.          On appeal, we confine our review to the issues

raised      in    the   Appellant’s    brief.     See   4th   Cir.     R.   34(b).

Because Stinson’s informal brief does not challenge the basis

for   the    district       court’s   disposition,    Stinson    has   forfeited

appellate review of the court’s order.                Accordingly, we affirm

the district court’s judgment.               We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                        AFFIRMED




                                         2